Citation Nr: 0942305	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  00-05 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating for residuals 
of a right inguinal hernia.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include symptoms of loss of memory, 
concentration difficulties, depression, and sleep 
disturbances, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.  

4.  Entitlement to service connection for irritation of the 
eyes, to include as due to an undiagnosed illness.  

5.  Entitlement to service connection for chest pain, to 
include as due to an undiagnosed illness.  

6.  Entitlement to service connection to joint pain, other 
than in the left knee and spine, as due to an undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
August 1973 to August 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The claims have been before the Board on one occasion, and 
were remanded in December 2006 for evidentiary development.  
Unfortunately, the remand instructions were not complied with 
in their entirety with regard to several claims; although, 
they have been completed with regard to the claim for a 
higher evaluation for right inguinal hernia and for service 
connection for a psychiatric disorder.  

The issues of entitlement to service connection for disorders 
manifested by headaches, eye irritation, joint pain, and 
chest pain, to include as due to an undiagnosed illness are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's residuals of a right inguinal hernia 
present only mild impairment; there is no recurrent hernia, 
and the sole manifestation of the disability is a nontender, 
barely visible scar that is painful, and has been shown to be 
painful on examination.  

2.  The Veteran experiences attention deficit hyperactivity 
disorder (ADHD) which is a diagnosed disorder that manifested 
subsequent to service, according to the competent evidence of 
record.  


CONCLUSIONS OF LAW

1.  Entitlement to a 10 percent initial disability rating, 
and no higher, for residuals of a right inguinal hernia is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.2, 4.6, 4.40, 4.45, 4.59, 4.114, Diagnostic Code 7338, 
4.118, Diagnostic Code 7803 (2008).

2.  Service connection for an acquired psychiatric disorder, 
to include symptoms of loss of memory, concentration 
difficulties, depression, and sleep disturbances, to include 
as due to an undiagnosed illness, is not warranted.   See 
38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1116, 1131(West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the Veteran with a 
claim.  As noted above, the claim before the Board was 
initially decided by the RO in 1998, prior to the enactment 
of the VCAA.  Remedial notice has, however, been dispatched 
on two occasions (December 2007 and December 2008), and the 
Veteran has been afforded readjudication of the issues on 
appeal thereafter, most recently in June 2009, thereby curing 
any timing defect.  See Mayfield v. Nicholson, No. 02-1077 
(U. S. Vet. App. Dec. 21, 2006).  see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  Therefore, the Board finds in the instant case that 
VA has fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
and, inform the claimant about the information and evidence 
the claimant is expected to provide.  While no longer 
required, in this case it was requested that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) mandate notification of all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  This notice must also inform the Veteran on how 
VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.  

The Board is satisfied that the mandates of the VCAA have 
been met in this case.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  In VCAA letters to the Veteran, he was informed 
about the information and evidence not of record that is 
necessary to substantiate his claims, the information and 
evidence that VA will seek to provide, and the information 
and evidence the claimant is expected to provide.  In 
addition, these letters provided the Veteran notice regarding 
the evidence and information needed to establish a disability 
rating and effective dates, as outlined in Dingess-Hartman.   

It is noted that by the submission of his arguments, it is 
evident that the Veteran is aware as to what is required to 
substantiate his claims.  The record consists of multiple 
volumes with numerous statements from the Veteran wherein he 
has presented argument to support his claim for service 
connection and for a higher initial rating.  The appeal has 
been remanded on once occasion, in part, to ensure that the 
Veteran has received proper notice and such development has 
been accomplished.  He has not pled prejudicial error with 
respect to the content or timing of VCAA notice.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining 
evidence needed to substantiate his claims, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service treatment records and post-
service pertinent medical records, including VA examination 
reports.  There is no indication of any additional relevant 
evidence that has not been obtained.  With respect to the 
clinical examinations, the Board finds that the Veteran was 
provided  thorough VA examinations that included competent 
opinions addressing the questions of a higher degree of 
severity for hernia residuals and for service connection for 
a psychiatric disorder.  These evaluations are adequate for 
addressing the contended causal relationship and for rating 
purposes; there is no duty to provide another examination or 
a medical opinion.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§§ 3.159(c)(4), 3.310 (2008).  




II. Legal Criteria-Initial Rating

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities. Ratings are 
based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. See 38 C.F.R. § 4.7.

For claims for increased rating which arise out of an initial 
grant of service connection, the Board must consider the 
application of "staged" ratings for different periods from 
the filing of the claim forward, if the evidence suggests 
that such a rating would be appropriate.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record. After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the Government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible. While a layperson 
is permitted to provide observations, lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); .  

III. Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran experiences a 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 
A veteran is presumed to be in sound condition upon entrance 
into service, except for defects, infirmities, or disorders 
noted when examined, accepted, and enrolled for service, or 
where evidence or medical judgment is such as to warrant a 
finding that the disease or injury existed before acceptance 
and enrollment.  38 U.S.C.A. § 1111.  

Pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in 
order to rebut the presumption of soundness on entry into 
service, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches. See Cotant v. Principi, 17 
Vet. App. 116 (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active service ("presumption of 
aggravation"), where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); cf. 
Paulson v. Brown, supra, at 470-471. Temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted to 
symptoms, is worsened. Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

IV. Analysis
Increased rating - Inguinal Hernia Residuals

The Veteran received service connection for his right 
inguinal hernia in an April 1998 rating decision, which 
established a noncompensable evaluation.  He contends, in 
essence, that his disorder is of a greater severity than what 
is contemplated by this rating, and that he should be 
entitled to compensation.  

The Veteran had a VA examination in September 2008 which 
assessed the severity of the residuals of his hernia.  Upon 
examination, there was a scar which was hardly visible on 
examination.  The area was nontender, the skin was of a 
normal texture, and no significant residual disability was 
noted.  The examiner did not feel a recurrent hernia at the 
site of the repair; although there was some scar tissue 
underneath, assumed to be with the mesh applied for the 
hernia repair.  

This is the most recent finding regarding the hernia, and 
there are no other findings which address the severity of 
this condition, save for the Veteran's complaints of pain in 
the area, the service treatment records. and in two VA 
examination reports completed shortly after separation.  In a 
Gulf War Registry examination dated in October 1996 and a 
general VA medical examination dated in February 1997, the 
Veteran was found to exhibit right-sided pain, and this was 
linked to hernia residuals.  

Inguinal hernia is rated under Code 7338.  In order to 
achieve a compensable rating under this code, the Veteran 
must show that his hernia is recurrent postoperatively, that 
it is readily reducible, and that it is well-supported by a 
truss or belt.  See 38 C.F.R. § 4.114, Diagnostic Code 7338.  
In the Veteran's case, there is a hardly visible scar at the 
site of the repair, and there is some palpable scar tissue 
underneath the site of the surgical repair.  There is no 
evidence that the hernia is recurrent, and as such, the 
criteria for a higher schedular rating (specific to inguinal 
hernia) have not been met.  The Board does note, however, 
that there is a scar present that, while hardly visible, is 
associated with the hernia repair.  The location of the scar 
indicates that it is not disfiguring, and the fact that it is 
barely visible shows that it is superficial in nature.  In 
order to achieve a maximum 10 percent rating for a 
superficial scar, the Veteran would have to show that it is 
painful on examination.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7804.  In this instance, while the scar was found to be 
nontender in the 2008 examination, there is a history of 
right-sided pain in the 1996 and 1997 examinations, and the 
Veteran has continually asserted that his side is painful.  
Reasonable doubt will be resolved in the Veteran's favor in 
this instance, and a 10 percent evaluation will be assigned 
for a superficial residual hernia scar that is painful.  Id. 

The Board notes that the Veteran has not been hospitalized 
for his scar, nor has he had any marked interference with his 
employment due to the scar or any other associated symptoms 
of a right inguinal hernia.  As this is the case, there is 
nothing so unique as to take the disability picture outside 
of the norm, and the claim will not be remanded to the 
Director of VA's Compensation and Pension Service for an 
extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




V. Analysis
Service Connection - Psychiatric Condition

The Veteran contends that he has an acquired psychiatric 
condition that is either a diagnosed disability, or, that he 
has several psychiatric manifestations that are a result of 
an undiagnosed disability related to his military service 
during the first Persian Gulf War.  Specifically, the Veteran 
claims to be affected by problems with memory, concentration, 
depression, and sleep disturbance.  

The Veteran has had several VA examinations conducted over 
the course of this appeal; however, it was only a recent 
January 2009 VA examination which diagnosed a chronic 
psychiatric condition.  Specifically, after conducting a 
mental status examination and a review of the claims file, 
the Veteran was determined to exhibit attention deficit 
hyperactivity disorder (ADHD).  Furthermore, the examiner 
felt that the Veteran's ADHD pre-existed his entrance to 
military service, and that it was no way related to his many 
years of service.  That is, in using the term "related," 
the examiner implied that the Veteran's ADHD did not undergo 
an increase in severity in service, and was not aggravated by 
his service.  

The service treatment records do not indicate diagnosis of a 
psychiatric disorder at the time he entered military service.  
The Veteran is thus presumed to have been sound upon entry 
into service.  See 38 U.S.C.A. § 1111 ; 38 C.F.R. § 3.304.  
This presumption is rebuttable if clear and unmistakable 
evidence establishes that the claimed condition did indeed 
pre-exist entrance to service.  In the medical report of 
January 2009, the examining psychiatrist stated that the ADHD 
is mild in nature, and that it is exacerbated in times of 
stress.  He relied on statements provided by the Veteran 
regarding childhood symptoms, and determined from the 
interview that the Veteran's ADHD did, in fact, pre-exist 
service.  Despite this, the examiner came to a conclusion 
that during the many years of service, there is no 
relationship between the current form of ADHD and service.

The Board determines that the January 2009 psychiatric 
opinion is strongly conclusive and properly rationalized; 
nevertheless, it does not provide clear and unmistakable 
evidence that the Veteran's ADHD pre-existed service.  The 
examiner did not examine the Veteran until many years after 
service, and therefore must speculate regarding the onset of 
his ADHD prior to service.  Thus, the presumption of 
soundness remains.  38 U.S.C.A. § 1111.  Nevertheless, the 
Board also notes that the Veteran did not exhibit signs of 
ADHD during his many years of service, and only first 
complained of symptoms following service discharge.  Thus, 
the Board concludes that there is no evidence that the 
Veteran's current ADHD manifested during service.  See 
38 C.F.R. §§ 3.303. 3.304.  The medical opinion addressing 
etiology states that the Veteran's ADHD is not related to 
service, and thus, along with the lack of documentation in 
the service treatment records, there is competent medical 
evidence showing that his current ADHD was incurred 
subsequent to service separation.  Id.  As this is the case, 
the claim for service connection for a psychiatric disorder 
must be denied.  Furthermore, as the disability is diagnosed, 
the Veteran's Gulf War service and/or assertion that the 
disability is of an undiagnosed nature are outweighed, and 
the denial is entered with the understanding that the 
Veteran's psychiatric symptomatology is the diagnosed 
disorder of ADHD.  

The Veteran, as a layperson, is not competent to make a 
psychiatric diagnosis or relate that experience to his 
military service.  See Espiritu, supra.  That is, while he is 
competent to report his ADHD symptoms, he has not shown that 
he has the requisite training to offer a diagnosis of ADHD or 
opine that such a condition was incurred in service.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The 
preponderance of the evidence is thus against the claim for 
service connection, and as such, there is no duty to apply 
reasonable doubt in the Veteran's favor, and the claim is 
denied.  See 38 U.S.C.A. § 5107(b); see also Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A 10 percent evaluation for residuals of a right inguinal 
hernia, to include a painful scar, is granted, subject to the 
statutes and regulations applicable to the payment of 
monetary benefits.  

Service connection for an acquired psychiatric disorder, to 
include symptoms of loss of memory, concentration 
difficulties, depression, and sleep disturbances, to include 
as due to an undiagnosed illness, is denied.



REMAND

The Board notes that the claims for service connection for 
headaches, joint pain, irritation of the eyes, and chest 
pain, to include as due to an undiagnosed illness/illnesses 
were before the Board on a prior occasion.  In a December 
2006 Board decision, it was ordered that the Veteran be 
afforded a general medical examination addressing if these 
conditions were present, and if so, if they were part of a 
chronic diagnosed disability, or, alternatively, were 
manifestations of  undiagnosed illness.  Furthermore, the 
examiner was supposed to offer an opinion if any alleged 
disability currently present was related to the Veteran's 
period of active service.  Moreover, the Board noted that an 
October 1996 Gulf War Registry examination was not of record, 
and that VA must obtain a copy of this document before any 
medical examination was afforded.  

The Board notes that not all of these instructions were 
followed in their entirety.  Specifically, while the Gulf War 
Registry examination was obtained, it was not associated with 
the claims file until after the general VA medical 
examinations were afforded in September and December 2008.  
Moreover, the Board notes that the Veteran was diagnosed with 
costochondritis, tension headaches and chronic fatigue due to 
hypothyroidism.  These disorders were found to be diagnosed 
illnesses that were less likely than not associated with a 
Gulf War-type undiagnosed illness.  Regarding the eyes, the 
symptoms of irritation were noted, as was frequent watering 
and sensitivity to light.  The ophthalmologist did not 
determine that an active eye disease was present.  

While the Veteran's chest pain and headaches have been 
associated with a chronic condition, the VA examiner did not, 
as asked in the previous remand, opine as to whether or not 
these conditions had their origin in active military service.  
Regarding joint pain, there is only an annotation regarding 
fatigue in the September 2008 general medical examination, 
and the examiner did not enter any opinion which states if a 
chronic multi-joint pain disability is present (save for in 
the service-connected knees and low back), or if the symptoms 
are associated with an undiagnosed illness due to Gulf War 
service.  As for the eyes, while a December 2008 examination 
report stated that no eye disease was present, the examiner 
did not opine as to if noted symptoms of watering, light 
sensitivity, and irritation were associated with an 
undiagnosed illness which could have manifested due to 
service in the Persian Gulf War.  As these opinions were 
specifically requested by the Board, and as they were not 
complied with, a remand is necessary for remedial evidentiary 
development.  Veterans, as a matter of right, are entitled to 
strict compliance with Board remand instructions.   See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  The claims file must be sent to the VA 
examiners who conducted the September 2008 
and December 2008 VA general examinations 
(if available).  The Gulf War Registry 
examination of October 1996 must be 
reviewed by the examiners.  Following this 
review, the examiners are asked to issue 
an addendum opinion on the following 
questions:

      Is it at least as likely as not (50 
percent probability or greater) that 
the Veteran's tension headaches and 
chondrochondritis began in service, or 
were caused by any incident or event in 
service?

      Is it as least as likely as not that 
the Veteran's eye irritation symptoms 
are associated with an undiagnosed 
illness due to service in the Persian 
Gulf War?

     Does the Veteran have a chronic 
diagnosed disability manifested by 
multi-joint pain (other than service-
connected knee and back disabilities), 
and if so, is it at least as likely as 
not a condition which began in service 
or is somehow causally related to an 
incident or event of service?  Or, 
alternatively, is multi-joint pain 
(other than from service-connected knee 
and back disabilities) at least as 
likely as not a manifestation of an 
undiagnosed illness due to service in 
the Persian Gulf War?  

3.  After completion to the extent 
possible of the directed development, re-
adjudicate the Veteran's claims. If the 
claim remains denied, issue an appropriate 
supplemental statement of the case and 
forward the case to the Board for final 
adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


